In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered September 23, 1974, in favor of defendant upon the trial court’s dismissal of the complaint at the close of plaintiffs’ case at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No questions of fact have been raised or considered. Thinking there were two doors instead of one, the plaintiff wife walked through an immovable glass panel alongside and to the left of a swinging glass entrance door to the emergency room of the defendant hospital. On the record presented on this appeal, her contributory negligence was a question of fact for the jury. Consequently, it was error to dismiss the complaint at the close of plaintiffs’ case and a new trial is therefore required. At such trial the applicability of rule 47 of the Industrial Code of the Board of Standards and Appeals (12 NYCRR 47.1 et seq.) should be explored. Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.